DETAILED ACTION

Notice of Pre-AIA  or AIA  Status 
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

         Information Disclosure Statement 
2. 	The information disclosure statement (IDS) was submitted on 03/08/22. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the Examiner.

Response to Amendment
3.	As per Applicant’s instruction as filed on 03/08/22, claims 1, 17, and 20 have been amended, claim 8 has been canceled, and claim 18 has been withdrawn.

Response to Remarks
4.	Applicant’s remarks with respect to currently pending amended claims as filed on 03/08/22 have been carefully considered/reviewed, but are moot in view of the following new ground(s) of rejection incorporating a newly cited prior art reference (Okada et al, (2011/0279393 A1)).

Claim Rejections - 35 USC § 103
5. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

6.	The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.	Claims 1-6 and 15-16 are rejected under (AIA ) 35 U.S.C. 103 as being unpatentable over JEONG (2016/0034032 A1) in view of Urbach (2014/0267005 A1) and Okada et al (2011/0279393 A1).
Regarding claim 1, JEONG discloses an apparatus, comprising:
a wearable structure (1000) configured to be worn by a user (Figs. 3A and 6);
a computing device, the computing device connected to the wearable structure (para. [0126], [0575]);
a display (1030), the display connected to at least one of the wearable structure (1000), the computing device, or a combination thereof, the display configured to display the provided image including a graphical user interface (GUI), (Figs. 3A and 6; para. [0156]);
a camera (1050, 1070) connected to at least one of the computing device, the wearable structure (1000), the display (1030), or a combination thereof (Figs. 3A-3b; para. [0128]);
 	the camera (1050, 1070) configured to capture eye movement (by tracking iris) of the user (paras. [0137-0138]);
a processor (1200) in the computing device (abs.; paras. [0117], [0126], [0013], [0015], [0031-0034]) configured to: 
control one or more parameters (size, location, shape) of at least one of the display, the GUI, or a combination thereof (paras. [0459-0460]).
JEONG does not seem to particularly disclose:
identifying one or more eye gestures from the captured eye movement; 
controlling one or more parameters of at least one of the display, the GUI, or a combination thereof based on the identified one or more eye gestures; and
wherein the control comprises activation or deactivation at least a part of the display according to the identified one or more eye gestures.
However, Urbach teaches eye piece for augmented and virtual reality, at least comprising:
a wearable computing device (100) configured to be worn by a user (Figs. 1A);
a display (114, 116), the display connected to at least one of the wearable computing device (100) (para. [0051]); 
a camera connected to at least one of the computing device (140), the wearable computing device (100), the display (114, 116), or a combination thereof, the camera configured to capture eye movement of the user (paras. [0006], [0010], [0013], [0056]); and
a processor (700) in the computing device (Fig. 7), configured to: 
identify/detect one or more eye gestures (1006) from the captured eye movement, in order to obtain information regarding the wearer’s thoughts and manipulates a display on the display screen based on the obtained information (abs.; Fig. 10; paras. [0056], [0085]). 
Furthermore, Okada et al teaches apparatus/method for controlling a display unit comprising activating or deactivating at least a part of the display unit according to the identified one or more user gesture(s) (e.g., could be an eye gesture), in order to enable a user to use the portable terminal/display in a more entertaining way (abs.; para. [0007]).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the apparatus as taught by JEONG to incorporate/combine Urbach’s teachings so that the processor in the computing device is configured to identify one or more eye gestures from the captured eye movement, and control one or more parameters of at least one of the display, the GUI, or a combination thereof based on the identified one or more eye gestures, in order to obtain information regarding the wearer’s thoughts and manipulates a display on the display screen based on the obtained information, and further  incorporate/combine Okada et al’s teaching so that the control further comprises activation or deactivation at least the part of the display according to the identified one or more eye gestures, in order to enable a user to use the portable display/terminal in a more entertaining way. 
Regarding claim 2, Urbach teaches, wherein the processor is configured to identify one or more eye gestures at least in part from at least one of eyebrow movement, eyelid movement, or a combination thereof (para. [0085]).
Regarding claim 3, Urbach teaches, wherein the processor is configured to identify one or more eye gestures at least in part from a captured saccade (inadvertent/involuntary movement) of the eye of the user (para. [0085]).
Regarding claim 4, Urbach teaches, wherein the processor is configured to identify one or more eye gestures at least in part from movement of the eye at a particular speed in a specific direction of the user (para. [0085]).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing all of teachings as above to realize/recognize that the processor is configured to identify one or more eye gestures at least in part from a captured smooth pursuit movement of the eye of the user for substantially the same reason/rational as discussed above.
Regarding claim 5, Urbach teaches, wherein the processor is configured to identify one or more eye gestures at least in part from widening the eyes, movement of the eye at a particular speed in a specific direction, raising one or both the eyebrows of the user (para. [0085]).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing all of teachings as above to realize/recognize that the processor is configured to identify one or more eye gestures at least in part from a captured vergence movement of both eyes of the user for substantially the same reason/rational as discussed above.
Regarding claim 6, JEONG discloses adjusting a brightness of a displayed image, and determine an area corresponding to the eye of the user at least based on the brightness (paras. [0070], [0218], [0221], [0309], [0318], [0324-0330]).
Furthermore, Urbach teaches identifying/detecting one or more eye gestures (1006) from the captured eye movement as discussed above.
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the apparatus as taught by JEONG to incorporate/combine Urbach’s teachings so that the processor is configured to increase or decrease brightness at least in a part of the display according to the identified one or more eye gestures for substantially the same reason/rational as discussed above.
Regarding claim 15, a wristband is conventionally/fundamentally well known and widely used in the art.
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing all of teachings as above to realize/recognize that the wearable structure comprises a (conventional) wristband as a matter of simple design choice/preference.
Regarding claim 16, a neck strap or a necklace is conventionally/fundamentally well known and widely used in the art.
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing all of teachings as above to realize/recognize that the wearable structure comprises a conventional wristband neck strap or a necklace as a matter of simple design choice/preference.


8.	Claim 7 is rejected under (AIA ) 35 U.S.C. 103 as being unpatentable over JEONG (2016/0034032 A1), Urbach (2014/0267005 A1), and Okada et al (2011/0279393 A1) as applied to claim 1 above, and further in view of Qian et al (2020/0310117 A1).
Regarding claim 7, JEONG discloses control one or more parameters (size, location, shape) of at least one of the display, the GUI, or a combination thereof (paras. [0459-0460]).
Furthermore, Urbach teaches identifying/detecting one or more eye gestures (1006) from the captured eye movement as discussed above.
The combination of JEONG, Urbach, and Okada et al does not seem to particularly disclose, wherein the processor is configured to increase or decrease at least one of contrast, resolution, or a combination thereof at least in a part of the display according to the identified one or more eye gestures.
However, Qian et al teaches adjusting display settings of a head-mounted display at least comprising:
a wearable structure (100) configured to be worn by a user and a display adjustment apparatus (108) (Fig. 1A); and
an adjustment module (208) for adjusting a resolution of a display in order to determine a user’s cognition level based on the sensor data and adjust display settings of the wearable structure based on the determined cognition level for the user (abs.; para. [0067]).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the apparatus as taught by Hwang to incorporate/combine Qian et al’s teachings as above so that the processor is configured to increase or decrease at least one of contrast, resolution, or a combination thereof at least in a part of the display according to the identified one or more eye gestures, in order to determine a user’s cognition level based on the sensor data and adjust display settings of the wearable structure based on the determined cognition level for the user. 

9.	Claim 9 is rejected under (AIA ) 35 U.S.C. 103 as being unpatentable over JEONG (2016/0034032 A1), Urbach (2014/0267005 A1), and Okada et al (2011/0279393 A1) as applied to claim 1 above, and further in view of Mathur et al (2020/0074724 A1).
Regarding claim 9, the combination of JEONG, Urbach, and Okada et al does not seem to particularly disclose, wherein the processor is configured to dim at least a part of the display when eyes of the user look away from the display.

However, JEONG discloses control one or more parameters (size, location, shape) of at least one of the display, the GUI, or a combination thereof (paras. [0459-0460]).
Furthermore, Urbach teaches identifying/detecting one or more eye gestures (1006) from the captured eye movement, wherein the processor is configured to identify one or more eye gestures at least in part from widening the eyes, movement of the eye at a particular speed in a specific direction, raising one or both the eyebrows, etc., of the user (para. [0085]) as discussed above.
Moreover, Mathur et al teaches dynamic dimming for augmented reality device comprising a camera (306) and a dimmer for selectively dimming (zones of pixels) based on a part of a display, in order to mitigate artifacts caused by the pixel structure that enables dimming over the entire field of view (paras. [0130-0132], [0141])
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the apparatus as taught by Hwang to incorporate/combine Urbach and Mathur et al’s teachings as above so that the processor is configured to dim at least a part of the display when eyes of the user look away from the display, in order to mitigate artifacts caused by the pixel structure that enables dimming over the entire field of view. 

10.	Claims 10-12 are rejected under (AIA ) 35 U.S.C. 103 as being unpatentable over JEONG (2016/0034032 A1), Urbach (2014/0267005 A1), Okada et al (2011/0279393 A1), and Mathur et al (2020/0074724 A1) as applied to claim 9 above, and further in view of KURIBAYASHI et al (2012/0069002 A1) and Rivera Cintron et al (2021/0263309 A1).
Regarding claim 10, the combination of JEONG, Urbach, Okada et al, and Mathur et al does not seem to particularly disclose, wherein the processor is configured to turn off the display when the eyes of the user look away from the display beyond a predetermined amount of time.
However, JEONG discloses control one or more parameters (size, location, shape) of at least one of the display, the GUI, or a combination thereof (paras. [0459-0460]).
JEONG further teaches a sensor configured to acquire wear state information representing a state in which a user currently wears the wearable glasses, while the image is being displayed on the display, determine an inclination of the wearable glasses with respect to the user, and adjust, based on the determined inclination, the image that is displayed on the display (abs.).

Furthermore, Urbach teaches identifying/detecting one or more eye gestures (1006) from the captured eye movement, wherein the processor is configured to identify one or more eye gestures at least in part from widening the eyes, movement of the eye at a particular speed in a specific direction, raising one or both the eyebrows, etc., of the user (para. [0085]), and
the camera connected to at least one of the computing device (140), the wearable computing device (100), the display (114, 116), or a combination thereof, the camera configured to capture eye movement of the user (paras. [0006], [0010], [0013], [0056]) as discussed above.
Moreover, KURIBAYASHI et al teaches image display apparatus and imaging apparatus comprising a controlling device (47) for generating a power save mode when an user is not detected (indicating the display device is not used by an user) from the display beyond a predetermined amount of time for an obvious reason of saving power (para. [0170]).
Moreover, Rivera Cintron et al teaches head-mounted display systems with power saving functionality comprising a wearable structure (200) configured to be worn by a user, a camera (para. [0537]), and the power saving mode, when the display has been stationary  beyond a predetermined amount of time, for reducing power of one or more components to cause the display to enter a sleep (turned off) mode, and further include dimming or turning off a light source of a display, and wherein the (threshold) predetermined amount of time is selectable by the user (abs.; Fig. 19; paras. [0377], [0531], [0536], [0543]).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing all of cited teachings as above to realize/recognize that the processor is configured to turn off the display when the eyes of the user look away from the display beyond the predetermined amount of time for an obvious reason of saving and/or reducing power of one or more components in response to determining that the frame/image has been stationary/still for at least the threshold period of time. 
Regarding claim 11, Rivera Cintron et al teaches dimming or turning off the light source of the display, and wherein the (threshold) predetermined amount of time is selectable by the user as discussed above.
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing all of teachings as above to realize/recognize that the predetermined amount of time is at least partially selectable by the user, for substantially the same reason/rational as discussed above.
Regarding claim 12, the claim 12 is rejected as including features the same as claims 10 plus 11 features for substantially the same reason/rational as discussed above. 

11.	Claim 13 is rejected under (AIA ) 35 U.S.C. 103 as being unpatentable over JEONG  (2016/0034032 A1), Urbach (2014/0267005 A1), and Okada et al (2011/0279393 A1) as applied to claim 1 above, and further in view of KURIBAYASHI et al (2012/0069002 A1) and Rivera Cintron et al (2021/0263309 A1).
Regarding claim 13, the combination of JEONG, Urbach, and Okada et al does not seem to particularly disclose, wherein the processor is configured to put the computing device in a power save mode when eyes of the user look away from the display beyond a predetermined amount of time, and wherein the predetermined amount of time is selectable by the user.
However, JEONG discloses control one or more parameters (size, location, shape) of at least one of the display, the GUI, or a combination thereof (paras. [0459-0460]).
JEONG further teaches a sensor configured to acquire wear state information representing a state in which a user currently wears the wearable glasses, while the image is being displayed on the display, determine an inclination of the wearable glasses with respect to the user, and adjust, based on the determined inclination, the image that is displayed on the display (abs.).
Furthermore, Urbach teaches identifying/detecting one or more eye gestures (1006) from the captured eye movement, wherein the processor is configured to identify one or more eye gestures at least in part from widening the eyes, movement of the eye at a particular speed in a specific direction, raising one or both the eyebrows, etc., of the user (para. [0085]), and
the camera connected to at least one of the computing device (140), the wearable computing device (100), the display (114, 116), or a combination thereof, the camera configured to capture eye movement of the user (paras. [0006], [0010], [0013], [0056]) as discussed above.
Moreover, it is fundamentally well known to an average citizen that a computer display turns off when the display has been in an idle (no action by an user and display frame/image is stationary) beyond a predetermined amount of time.
Furthermore, KURIBAYASHI et al teaches image display apparatus and imaging apparatus comprising a controlling device (47) generating a power save mode when an user is not detected (indicating display device is not used) from the display beyond a predetermined amount of time for an obvious reason of saving power (para. [0170]).
Moreover, Rivera Cintron et al teaches head-mounted display systems with power saving functionality comprising a wearable structure (200) configured to be worn by a user, a camera (para. [0537]), and the power saving mode, when the display has been stationary  beyond a predetermined amount of time, for reducing power of one or more components to cause the display to enter a sleep mode, and further include dimming or turning off a light source of a display, and wherein the (threshold) predetermined amount of time is selectable by the user  (abs.; Fig. 19; paras. [0377], [0531], [0536], [0543]).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the apparatus as taught by Hwang to incorporate/combine Urbach, KURIBAYASHI et al, and Rivera Cintron et al’s teachings as above so that the processor is configured to put the computing device in a power save mode when eyes of the user look away from the display beyond a predetermined amount of time, and wherein the predetermined amount of time is selectable by the user in order to at least save power.

12.	Claim 14 is rejected under (AIA ) 35 U.S.C. 103 as being unpatentable over JEONG (2016/0034032 A1), Urbach (2014/0267005 A1), and Okada et al (2011/0279393 A1) as applied to claim 1 above, and further in view of CHOI (2017/0139212 A1).
Regarding claim 14, the combination of JEONG, Urbach, and Okada et al does not seem to particularly disclose, wherein the wearable structure comprises a cap with a visor, and wherein the display is a part of the cap.
However, CHOI teaches cap type virtual reality display imaging system comprising:
a cap (1) with a visor (2), wearable by the user (Figs. 1-5, 7-10);
a display (3b) directing/projecting an image to a reflection mirror (3c, 3d) positioned to face downward from a bottom surface of the visor (2) or positioned in the visor to move downward and upward from the bottom surface of the visor (abs.; Figs. 1-5 and 14; paras. [0051], [0061], [0065], [0100]); and
a camera (3j) connected to a wearable device configured to capture a scene, so that an observer/user can view simultaneously 2D and 3D display image and external sights/scene (abs.; Figs. 1-5, 7-10; para. [0100]).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the apparatus as taught by Hwang to incorporate/combine CHOI’s teachings a above so that the wearable structure comprises the cap with the visor, and wherein the display is a part of the cap, so that an observer/user can view simultaneously 2D and 3D display image and external sights/scene.



13.	Claims 17 and 19 are rejected under (AIA ) 35 U.S.C. 103 as being unpatentable over Hwang (2014/0333521 A1) in view of CHOI (2017/0139212 A1), Urbach (2014/0267005 A1), and Okada et al (2011/0279393 A1).
Regarding claim 17, Hwang discloses an apparatus, comprising:
a wearable structure (100) configured to be worn by a user (Fig. 1);
a computing device (a processor, 140), the computing device connected/attached to the wearable structure (Fig.1; paras. [0040], [0080-0084]);
a display (110), the display connected to at least one of the wearable structure (100), the computing device (140), or a combination thereof (paras. [0040-0041]), 
a camera (120) connected to at least one of the computing device (140), the wearable structure (100), the display (110), or a combination thereof, the camera configured to capture eye movement of the user when the camera is facing a face of the user; (paras. [0021], [0040], [0042]);
a processor (140) in the computing device (paras. [0080-0084]) configured to: 
control one or more parameters (size, brightness) of at least one of the display, the GUI, or a combination thereof (paras. [0005], [0049]).
Hwang does not seem to particularly disclose:
a cap with a visor, wearable by the user;
the display positioned to face downward from a bottom surface of the visor or positioned in the visor to move downward and upward from the bottom surface of the visor;
the computing device attached to the cap;
the processor in the computing device, configured to identify one or more eye gestures from the captured eye movement, and activate or deactivate at least a part of the display according to the identified one or more eye gestures.
However, CHOI teaches cap type virtual reality display imaging system comprising:
a cap (1) with a visor (2), wearable by the user (Figs. 1-5, 7-10);
a display (3b) directing/projecting an image to a reflection mirror (3c, 3d) positioned to face downward from a bottom surface of the visor (2) or positioned in the visor to move downward and upward from the bottom surface of the visor (abs.; Figs. 1-5 and 14; paras. [0051], [0061], [0065], [0100]); and
a camera (3j) connected to a wearable device configured to capture a scene, so that an observer/user can view simultaneously 2D and 3D display image and external sights/scene (abs.; Figs. 1-5, 7-10; para. [0100]).
Furthermore, Urbach teaches eye piece for augmented and virtual reality, at least comprising:
a wearable computing device (100) configured to be worn by a user (Figs. 1A);
a display (114, 116), the display connected to at least one of the wearable computing device (100) (para. [0051]); 
a camera connected to at least one of the computing device (140), the wearable computing device (100), the display (114, 116), or a combination thereof, the camera configured to capture eye movement of the user (paras. [0006], [0010], [0013], [0056]); and
a processor (700) in the computing device (Fig. 7), configured to: 
identify/detect one or more eye gestures (1006) from the captured eye movement, in order to obtain information regarding the wearer’s thoughts and manipulates a display on the display screen based on the obtained information (abs.; Fig. 10; paras. [0056], [0085]). 
Moreover, Okada et al teaches apparatus/method for controlling a display unit comprising activating or deactivating at least a part of the display unit according to the identified one or more user gesture(s) (e.g., could be an eye gesture), in order to enable a user to use the portable terminal/display in a more entertaining way (abs.; para. [0007]). 
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the apparatus as taught by Hwang to incorporate/combine CHOI, Urbach, and Okada et al’s teachings so that the cap with the visor is wearable by the user,
the display (replacing the reflecting mirror so as to be) positioned to face downward from the bottom surface of the visor or positioned in the visor to move downward and upward from the bottom surface of the visor as an alternative and a matter of simple design choice, wherein 
the computing device can be attached to the cap, and the processor in the computing device is configured to identify one or more eye gestures from the captured eye movement, and activate or deactivate at least a part of the display according to the identified one or more eye gestures, in order to obtain information regarding the wearer’s thoughts and manipulates a display on the display screen based on the obtained information, wherein an observer/user can view simultaneously 2D and 3D display image and external sights/scene, and enable a user to use the portable terminal/display in a more entertaining way.
Regarding claim 19, Hwang discloses the processor (140) in the computing device (paras. [0080-0084]) configured to control one or more parameters (size, brightness) of the display of the computing device (paras. [0005], [0049]).
Furthermore, Urbach teaches the processor (700) in the computing device (Fig. 7), configured to identify/detect one or more eye gestures (1006) from the captured eye movement as discussed above.
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the apparatus as taught by Hwang to incorporate/combine Urbach’s teachings so that the processor is configured to control one or more parameters of the display or a graphical user interface of the computing device based on the identified one or more eye gestures for substantially the same reason/rational as discussed above.

14.	Claim 20 is rejected under (AIA ) 35 U.S.C. 103 as being unpatentable over JEONG (2016/0034032 A1) in view of Urbach (2014/0267005 A1), Anderson et al (2017/0178001 A1), and Okada et al (2011/0279393 A1).
Regarding claim 20, JEONG discloses an apparatus, comprising:
a wearable structure (1000) configured to be worn by a user (Figs. 3A and 6);
a computing device, the computing device connected to the wearable structure (para. [0126], [0575]);
a display (1030), the display connected to at least one of the wearable structure (1000), the computing device, or a combination thereof, the display configured to display the provided image including a graphical user interface (GUI), (Figs. 3A and 6; para. [0156]);
a camera (1050, 1070) connected to at least one of the computing device, the wearable structure (1000), the display (1030), or a combination thereof (Figs. 3A-3b; para. [0128]);
 	the camera (1050, 1070) configured to capture eye movement (by tracking iris) of the user (paras. [0137-0138]);
a processor (1200) in the computing device (abs.; paras. [0117], [0126], [0013], [0015], [0031-0034]) configured to: 
control one or more parameters (size, location, shape) of at least one of the display, the GUI, or a combination thereof (paras. [0459-0460]).
JEONG does not seem to particularly disclose:
a wristband;
the computing device attached to the wristband;
the camera in the computing device, configured to capture eye movement of the user when the display is facing a face of the user; and
the processor in the computing device, configured to: 
identify one or more eye gestures from the captured eye movement; and 
control one or more parameters of the display or the GUI based on the identified one or more eye gestures, wherein the control comprises activation or deactivation at least a part of the display according to the identified one or more eye gestures.
However, Anderson et al teaches tech for cognitive cuing based on knowledge and context comprising:
a (smart) wristband, a computing device (108) attached to the wristband, and a display (226) configured to provide information data (Fig. 2; para. [0020]); and
a camera (214) in the computing device (108), configured to capture image data, and a facial recognition module (418) configured to perform facial analysis on image data captured by the camera, in order to provide a diagnostic relating to a recent cognitive performance of the user based on the data indicative of the past cognitive performance and perform automated reasoning based on the knowledge from the ontology and the request for information to infer new information (Fig. 2; para. [0029], [0033], [0162], [0164]).
Furthermore, Urbach teaches eye piece for augmented and virtual reality, at least comprising:
a wearable computing device (100) configured to be worn by a user (Figs. 1A);
a display (114, 116), the display connected to at least one of the wearable computing device (100) (para. [0051]); 
a camera connected to at least one of the computing device (140), the wearable computing device (100), the display (114, 116), or a combination thereof, the camera configured to capture eye movement of the user (paras. [0006], [0010], [0013], [0056]); and
a processor (700) in the computing device (Fig. 7), configured to: 
identify/detect one or more eye gestures (1006) from the captured eye movement, 
wherein the display screen can be flexible such as to conform to the shape of the face of the user along with the flexible frames, in order to obtain information regarding the wearer’s thoughts and manipulates a display on the display screen based on the obtained information, (abs.; Fig. 10; paras. [0056], [0085], [0052]). 
Moreover, Okada et al teaches apparatus/method for controlling a display unit comprising activating or deactivating at least a part of the display unit according to the identified one or more user gesture(s) (e.g., could be an eye gesture), in order to enable a user to use the portable terminal/display in a more entertaining way (abs.; para. [0007]). 


Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the apparatus as taught by JEONG to incorporate/combine Anderson et al, Urbach, and Okada et al’s teachings so that the computing device is configured to be attached to the wristband, the camera in the computing device is configured to capture the eye movement of the user when the display is facing a face of the user, the processor in the computing device is configured to identify one or more eye gestures from the captured eye movement and control one or more parameters of the display or the GUI based on the identified one or more eye gesture, wherein the control comprises activation or deactivation at least the part of the display according to the identified one or more eye gestures, in order to provide a diagnostic relating to a recent cognitive performance of the user based on the data indicative of the past cognitive performance, perform automated reasoning based on the knowledge from the ontology and the request for information to infer new information, obtain information regarding the wearer’s thoughts and manipulates a display on the display screen based on the obtained information, and enable a user to use the portable terminal/display in a more entertaining way.

Conclusion
15.	The prior art made of record is considered pertinent to Applicant's disclosure.
A)	SEO et al (2019/0179425 A1), Flexible display apparatus and display method thereof.

16.     Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


17.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SHAWN S AN whose telephone number is 571-272-7324.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Joseph Ustaris can be reached on 571-272-7383.

18.	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

19.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. 
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAWN S AN/Primary Examiner, Art Unit 2483